DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
   This office action is responsive to amendment filed on 12/17/2021. The Examiner has acknowledged new claims 18-23 have been added. Claims 1-23 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on December 17th, 2021 have been entered and carefully considered. 
Applicant argues in substance that: on pages 11-13 of the remarks that " an object of the configuration of claim 1 is to determine whether a first message is normal or not, wherein the first message is irregularly transmitted and received at irregular intervals due to an occurrence of an event. On the transmit side, a first message is irregularly transmitted at S 103 in response to an occurrence of an event, and a second message is transmitted regularly at S203, with the second message storing a first feature obtained in S104 from the first message. On the receive side, a second feature is calculated in S302 from the received first message and compared at S308 with the first feature included in the received second message to determine whether the received first message is normal or not. At S304, it is determined whether the second message, which should be received regularly, is normal or not by the reception intervals of the second message itself.”
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. After further review of the prior art applied, the Examiner contends that the reference still reads on the claimed invention.
The applicant argues the “wherein the first message is irregularly transmitted and received at irregular intervals due to an occurrence of an event”, however, the irregular intervals due to an message is transmitted periodically at detection intervals of a sensor. A message which is transmitted periodically when communication is completed with the message is referred to as a periodic message), it is not  the same as “transmit the first message irregularly in response to the occurrence of the predetermined event while regularly transmitting the second message”.
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." >The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
 In view of such, the rejection is maintained as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4-6 and 9-17 are rejected Under 35 U.S.C. 102 (a) (1) as being anticipated by Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi).

With respect to claims 1, 10, 12 and 14-17, Mabuchi teaches a message monitoring system for a vehicle (Mabuchi, see FIG. 2, and paragraphs [0043, 0053] the communication system requires monitoring messages to perform determination of validity of the messages.   The controller 22 has a storage region 24 for retaining various parameters or the like regarding determination of validity of a message, a CAN frame monitoring function 26 of monitoring a communication state of the CAN, and a control determination function 27 of determining a communication timing of a message), comprising:
a first electronic control unit (Mabuchi, see paragraphs [0041] the vehicle network system includes first to fourth electronic control units (ECU) 10 to 13 and a communication bus 15, to which the first to fourth ECUs 10 to 13 are connected. FIG. 5 and paragraph [0081] further discloses  when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15); and
a second electronic control unit connected to the first electronic control unit via a communication network (Mabuchi, see FIG. 5 and paragraphs [0069, 0071, 0078, 0082] the second ECU 11, the diagnosis device 30, the regular tool 31, and the user tool 32 can determine validity of the messages received from the communication bus 15 based on the communication intervals defined for the messages. The first to fourth ECUs 10 to 13, the diagnosis device 30, the regular tool 31, and the user tool 32 can all transmit and receive messages. The first ECU 10 transmits messages and the second ECU 11 receives the transmitted messages. As the messages, there are the regular messages such as sensor detection values and the continuous messages such as information from the information system device),
the first electronic control unit comprising:
a first message generation unit configured to generate a first message (Mabuchi, see paragraphs [0052, 0060] analyzes a received message to acquire communication data included in the message, and generates a message corresponding to the communication data input from the processing section 23 based on the communication data to transmit the message. That is, the controller 22 supplies the processing section 23 with communication data included in a message input from the transceiver 21 and outputs a message generated based on communication data input from the processing section 23 to the transceiver 21. FIG. 5 and paragraphs [0081-0083] further discloses FIG. 5, when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15. The second ECU 11 having received the first message M1 in this way stores a reception time along with the identifier of the first message M1);
a first calculation unit configured to calculate a first feature value representing a feature of the first message (Mabuchi, see paragraphs [0059, 0078-0079] FIG. 4, when reception of the message starts in the second ECU 11, the controller 22 receives the communicated message (step S20) and calculates a communication interval corresponding to the received message (step S21). Then, the controller 22 determines whether the calculated communication interval matches the communication interval defined for the communicated message (step S22). When the controller 22 determines that the calculated communication interval matches the defined communication interval (YES in step S22), the controller 22 determines that the received message is a regular message and normally processes the message as usual (step S23). FIG. 5 and paragraphs [0082-0083] further discloses a transmission interval Tc1 corresponding to the defined communication interval is set in the first and second ECUs 10 and 11, and the second ECU 11 is configured to calculate a reception interval Tc2 as the communication interval calculated from the received message (i.e. equivalent calculate a first feature value).  FIG. 5, when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15. The second ECU 11 having received the first message M1 in this way stores a reception time along with the identifier of the first message M1);
a second message generation unit configured to generate a second message storing the first feature value (Mabuchi, see FIG. 5 and paragraphs [0082-0084] when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15. The second ECU 11 having received the first message M1 in this way stores 
a transmission unit configured to transmit the first message while periodically transmitting the second message (Mabuchi, see paragraph [0049] transmission of the data is completed through communication of one message, but the message is transmitted periodically at detection intervals of a sensor. For the illustrative purposes, in the present embodiment, as for one message, a message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. FIG. 5 and paragraphs [0082-0084] further discloses the first ECU 10 having transmitted the first message M1 waits for transmission of the subsequent second message M2 only for the transmission interval Tc1, which corresponds to the communication interval defined for the first message M1, and then transmits the second message M2 when the transmission interval Tc1 has passed. The second message M2 transmitted in this way is received by the second ECU 11 and the reception time is stored along with the identifier of the second message M2 in the second ECU 11 having received the second message M2),
the second electronic control unit comprising:
a reception unit configured to receive the first message and the second message from the first electronic control unit (Mabuchi, see   paragraphs [0087-0088] when the transmission interval Tc1 has passed after the transmission of the second message M2, the first ECU 10 transmits a third message M3. The third message M3 transmitted in this way is received by the second ECU 11. Then, the second ECU 11 compares the reception interval Tc2 calculated as the communication interval between the messages to the transmission interval Tc1, which is the defined communication interval. At this time, since the invalid message Mb3 is discarded, a reception time of the second message M2 is used in the calculation of a reception interval. Since a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which 
a second calculation unit configured to calculate a second feature value representing a feature of the first message received by the reception unit (Mabuchi, see FIG. 5 and paragraphs [0085-0086, 0090] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated (i.e. calculate a second feature value) reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message ); and
a determination unit configured to perform a comparison between (i) the first feature value stored in the second message received by the reception unit and (i) the second feature value calculated by the second calculation unit, and determine whether the first message is normal based on a result of the comparison (Mabuchi, see paragraph [0018] the communication interval of the message is normally determined for each identifier granted to the content of the message, that is, each content of the message in the CAN protocol. Therefore, according to the configuration, the management or selection of the defined communication interval is configured to be performed to correspond to the content of the message. The identifier can be recognized in the CAN by a CAN controller performing the message communication process conforming to the CAN protocol. FIG. 5 and paragraphs [0084-0085, 0090-0091] further discloses the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. At this time, the first message M1 may be determined to be also a regular message).


With respect to claim 2, Mabuchi teaches the message monitoring system, wherein: the first calculation unit is configured to calculate the first feature value based on a number of transmission times the transmission unit has transmitted the first message (Mabuchi, see paragraphs [0080-0082, 0058] the regular message, the number of transmitted messages is single, and thus the communication ends here (the data transmission is completed). On the other hand, in the case of the continuous messages, the number of transmitted messages is plural, and thus the processes are repeated until the final message is received and the communication then ends (the data transmission is completed). A transmission interval Tc1 corresponding to the defined communication interval is set in the first and second ECUs 10 and 11, and the second ECU 11 is configured to calculate a reception interval Tc2 as the communication interval calculated from the received message. Further, a first message M1 and a second message M2 are messages in which the same identifier is set); and
the second calculation unit is configured to calculate the second feature value based on a number of reception times the reception unit has received the first message (Mabuchi, see FIG. 5 and paragraphs [0084-0085, 0090-0091] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. At this time, the first message M1 may be determined to be also a regular message. The first ECU 10 transmitting a message and the second ECU 11 receiving the message share a communication interval defined for the message communicated between the first and second ECUs 10 and 11. Thus, the second ECU 11 receiving the message can detect the communication interval (reception interval Tc2) of the received message and determine the validity of the communicated message based on the comparison between the detected communication interval and the defined communication interval (transmission interval Tc1).)

With respect to claim 4, Mabuchi teaches the message monitoring system, wherein
the determination unit is configured to determine whether the second message is normal based on (i) a number of reception times per unit time the reception unit has received the second message or (ii) a reception interval at which the reception unit has received the second message (Mabuchi, see FIG. 5 and paragraphs [0085-0086, 0090] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated (i.e. calculate a second feature value) reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. Since the communication interval of the message is normally determined for each identifier (IC) granted to the content of the message, that is, the content of each message in the CAN protocol, the management or selection of the defined communication interval is configured to be performed to correspond to the content of the message). 

With respect to claim 5, Mabuchi teaches the message monitoring system, wherein 
the first message generation unit is configured to generate the first message in response to an occurrence of a predetermined event (Mabuchi, see paragraphs [0049, 0056, 0058] as for one message, a message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. The data length of the data based on the information from the information system device is longer than a data length falling in one data frame. The information is divided into a plurality of pieces of data and a plurality of data frames storing the divided pieces of data are continuously communicated in sequence at predetermined intervals as messages. For the illustrative purposes, in the present embodiment, the messages continuously transmitting the divided pieces of data in sequence at the predetermined intervals are referred to as continuous messages. That is, the data transmission by the continuous messages is completed when all of the messages storing the The control determination function 27 suppresses the transmission from the controller 22 when messages equal to or greater than a predetermined communication amount flows in the communication bus 15).

With respect to claim 6, Mabuchi teaches the message monitoring system, wherein
the first message generation unit is configured to generate the first message periodically and generate the first message in response to an occurrence of a predetermined event (Mabuchi, see paragraphs [0049, 0105] the acquired communication data and the communication data desired to be distributed include data based on detection values of the various sensors and data based on information from an information system device. The data length of the data based on detection values of the various sensors is a data length falling in one data frame in many cases. Normally, transmission of the data is completed through communication of one message, but the message is transmitted periodically at detection intervals of a sensor. For the illustrative purposes, as for one message, a message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. The case has been described as an example in which the time of the timer 29A of each ECU is synchronized by the time synchronization message M5 transmitted from the transmission and reception control function 28. However, the present invention is not limited thereto. The timer of each ECU may be synchronized based on monitoring of a message periodically transmitted from the transmission and reception control function).

With respect to claims 9, 11 and 13, Mabuchi teaches the message monitoring system, yet fails to explicitly disclose wherein:   
the first electronic control unit further comprises at least one first processor configured to implement the first message generation unit, the first calculation unit, the second message generation unit, and the transmission unit (Mabuchi, see FIG. 1 and paragraphs [0041-0048] FIG. 1, a vehicle 1 includes an in-vehicle network system serving as a communication system. The first ECU 10 includes a communication section 20 that communicates a message based on the CAN protocol via the communication bus 15 and a processing section 23 (i.e. equivalent to first processor) that performs a processing section 23 is configured to include a microcomputer and includes an arithmetic device performing various processes and a storage device retaining arithmetic results, programs providing various control functions, and the like. The processing section 23 is provided with predetermined control functions by causing the arithmetic device to execute and process programs providing the predetermined control functions. FIG. 5 and paragraphs [0052, 0084] further discloses generates a message corresponding to the communication data input from the processing section 23 based on the communication data to transmit the message. That is, the controller 22 supplies the processing section 23 with communication data included in a message input from the transceiver 21 and outputs a message generated based on communication data input from the processing section 23 to the transceiver 21. The first ECU 10 having transmitted the first message M1 waits for transmission of the subsequent second message M2 only for the transmission interval Tc1, which corresponds to the communication interval defined for the first message M1, and then transmits the second message M2 when the transmission interval Tc1 has passed); and
the second electronic control unit further comprises at least one second processor configured to implement the reception unit, the second calculation unit, and the determination unit (Mabuchi, see FIG. 1 and paragraphs [0066-0069] As illustrated in FIG. 1, the user tool 32 each include the communication section 20 and a processing section 40. The processing section 40 is configured to include a microcomputer having performance capable of performing processes necessary for the diagnosis device 30, the regular tool 31, the user tool 32, and the like and includes an arithmetic device that performs various processes and a storage device that retains arithmetic results or programs providing various control functions, and the like. That is, the processing section 40 has the same function as the processing section 23 of the first ECU 10. Thus, as in the first ECU 10 described above, the diagnosis device 30, the regular tool 31, and the user tool 32 can transmit messages to the communication bus 15 at the communication intervals defined for the messages. As in the second ECU 11, the diagnosis device 30, the regular tool 31, and the user tool 32 can determine validity of the messages received from the communication bus 15 based on the communication intervals defined for the messages).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi) in view of Yura, et al. US 20180048663 hereinafter Yura).
 
With respect to claim 3, Mabuchi teaches the message monitoring system, yet fails to explicitly disclose  wherein: 
the first calculation unit is configured to perform a logical operation on a value stored in the first message generated by the first message generation unit to calculate the first feature value; and 
the second calculation unit is configured to calculate the second feature value by performing a logical operation on a value stored in the first message received by the reception unit.
However, Yura discloses wherein: 
the first calculation unit is configured to perform a logical operation on a value stored in the first message generated by the first message generation unit to calculate the first feature value (Yura, see FIGS. 9, 10 and paragraphs [0054, 0060-0064, 0077-0078] FIG. 8, when .DELTA.(i-1)=.DELTA.(i)=0, and when .DELTA.(i-2)=.DELTA.(i+1)=.DELTA.max, (i.e. equivalent to a logical sum or a logical product)a condition C for not determining the authorized transmission as an unauthorized transmission in the shortest authorized transmission section (T(i-2), T(i)) is (T(i)-T(i-2)+.sigma.)/F=(2F-.DELTA.max+.sigma.)/F.gtoreq.2, in other words, .DELTA.max.ltoreq..sigma. Determines whether the message to be monitored that is received by the reception unit 12 is a message to be discarded (step S404). When the message to be monitored that is received by the reception unit 12 is the message to be discarded (Yes at step S404), the unauthorized-transmission detection time processing unit 24 further determines whether the monitoring byte is specified for the message to be monitored (step S405). When the monitoring byte is specified (Yes at step S405), the unauthorized-transmission detection time processing unit 24 determines whether the value of the monitoring byte of the message (equivalent to logical operation value) to be monitored that is received by the reception unit 12 matches with the risk value (step S406). When the value of the monitoring byte matches with the risk value (Yes at step 406), the unauthorized-transmission detection time processing unit 24 discards the message to be monitored that is received by the reception unit 12 (step S407)); and 
the second calculation unit is configured to calculate the second feature value by performing a logical operation on a value stored in the first message received by the reception unit (Yura, see FIGS. 9, 10 and paragraphs [0058-0065], determine that an unauthorized transmission has taken place, when T.sub.i-T.sub.i-m is less than the threshold M. In this case, the threshold M may be calculated every time the reception unit 12 receives a message to be monitored. However, when the threshold M for each message to be monitored is calculated and stored in advance, it is possible to reduce the processing time for determining the presence of an unauthorized transmission. When the unauthorized-transmission determination unit 22 determines that an unauthorized transmission has taken place, the unauthorized-transmission detection time processing unit 24 refers to the detection time processing table 17, and confirms whether the CAN ID of the message to be monitored that is received by the reception unit 12 is registered in the detection time processing table 17. When the CAN ID of the message to be monitored that is received by the reception unit 12 is registered in the detection time processing table 17, the unauthorized-transmission detection time processing unit 24 confirms whether the process corresponding to the CAN ID is discarding or masking. When the process is discarding, the unauthorized-transmission detection time processing unit 24 refers to the monitoring byte and the risk value corresponding to the CAN ID, and when the value of the monitoring byte of the message to be monitored that is received by the reception unit 12 matches with the risk value, the unauthorized-transmission detection time processing unit 24 discards the message to be monitored. Furthermore, when the monitoring byte corresponding to the CAN ID indicates "-", the unauthorized-transmission detection time processing unit 24 discards the message to be monitored that is received by the reception unit 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Mabuchi’s teaching with the teaching of Yura to provide the network monitoring device for detecting unauthorized transmission of message from driver of vehicle, used in-vehicle network. Hence, the presence of an unauthorized transmission of a message is accurately determined without losing the real-time property, where the combination of elements according to known methods would yield a predictable result (Yura, see paragraph [0004]).

With respect to claim 7, Mabuchi teaches the message monitoring system, yet fails to explicitly disclose wherein the second electronic control unit is configured to be a gateway device connected to a plurality of buses that are included in the communication network. 
However, Yura discloses wherein the second electronic control unit is configured to be a gateway device connected to a plurality of buses that are included in the communication network (Yura, see FIGS. 1, 2, 4, 5 and paragraphs [0025, 0031-0032] FIG. 1 is a network in which communication is performed among electronic control units (hereinafter, referred to as "ECUs") that are mounted on a vehicle. A large number of ECUs are mounted on the vehicle. The large number of ECUs are disposed on a plurality of buses (FIG. 1, a first bus B1, a second bus B2, and a third bus B3) in a distributed manner, and mutually transmit and receive messages. In the present embodiment, it is assumed that the ECUs communicate based on the CAN protocol. A configuration of an in-vehicle network in which the network monitoring device of the present embodiment is applied. The in-vehicle network illustrated in FIG. 1 is a network in which communication is performed among electronic control units (hereinafter, referred to as "ECUs") that are mounted on a vehicle. A large number of ECUs are mounted on the vehicle. The large number of ECUs are disposed on a plurality of buses (in the example in FIG. 1, a first bus B1, a second bus B2, and a third bus B3) in a distributed manner, and mutually transmit and receive messages. In the present embodiment, it is assumed that the ECUs communicate based on the CAN protocol. Each of the communication controllers 54a, 54b, and 54c is a controller that transmits a message to the buses (first bus B1, second bus B2, and third bus B3) and that receives messages from the buses, in cooperation with the transceivers 60a, 60b, and 60c. FIG. 2. In the configuration example illustrated in FIG. 2, the CAM 10 is connected to three buses of the first bus B1, the second bus B2, and the third bus B3. Thus, the CGW 10 includes the three transceivers 60a, 60b, and 60c corresponding to the three buses as well as the communication controllers 54a, 54b, and 54c in the LSI 50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Mabuchi’s teaching with the teaching of Yura to provide the network monitoring device for detecting unauthorized transmission of message from driver of vehicle, used in-vehicle network. Hence, the presence of an unauthorized transmission of a message is accurately determined without losing the real-time property, where the combination of elements according to known methods would yield a predictable result (Yura, see paragraph [0004]).

With respect to claim 8, Mabuchi teaches the message monitoring system, yet fails to explicitly disclose  further comprising:
However, Yura discloses further comprising:
a gateway device connected to a plurality of buses included in the communication network, wherein the first electronic control unit and the second electronic control unit are connected to the gateway device via an identical bus of the plurality of buses (Yura, see claim 14 and paragraph [0027] A central gateway (CGW) 10 is connected to the first bus B1, the second bus B2, and the third bus B3. When an ECU on a certain bus transmits a message to an ECU on the other bus, the CGW 10 transfers the message. In the present embodiment, the CGW 10 functions as the network monitoring The network monitoring device according to claim 8, wherein the unauthorized-transmission detection time processing unit executes a process of stopping normal time processing that is executed when the unauthorized-transmission determination unit determines that an unauthorized transmission does not take place, on a message that is received from a bus identical to a bus of the message to be monitored that is determined as an unauthorized transmission, as the unauthorized-transmission detection time).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi) in view of Tsurumi  et al.  (US 20190141070 hereafter Tsurumi).

With respect to claim 18, Mabuchi teaches a message monitoring system for a vehicle, comprising: 
a first electronic control unit (Mabuchi, see FIG. 6, step 10: and paragraph [0064] the first electronic control unit (ECU) 10); and 
a second electronic control unit connected to the first electronic control unit via a communication network (Mabuchi, see FIG. 5 and paragraphs [0068-0069, 0071, 0078, 0082] the second ECU 11, the diagnosis device 30, the regular tool 31, and the user tool 32 can determine validity of the messages received from the communication bus 15 based on the communication intervals defined for the messages. Wherein the defined communication interval is caused to correspond to an identifier of the protocol of the control area network, and the communication device transmitting the message selects the defined communication interval based on the identifier of the protocol of the control area network granted to the message),
8Application No.: 16/827,772Docket No.: 4041J-003798-USthe first electronic control unit comprising at least one first processor configured to:
calculate a first feature value representing a feature of the first message (Mabuchi, see paragraphs [0059, 0078-0079] FIG. 4, when reception of the message starts in the second ECU 11, the controller 22 receives the communicated message (step S20) and calculates a communication interval corresponding to the received message (step S21). Then, the controller 22 determines whether the calculated communication interval matches the communication interval defined for the communicated calculate a reception interval Tc2 as the communication interval calculated from the received message (i.e. equivalent calculate a first feature value).  FIG. 5, when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15. The second ECU 11 having received the first message M1 in this way stores a reception time along with the identifier of the first message M1); 
generate a second message storing the first feature value (Mabuchi, see FIG. 5 and paragraphs [0082-0084] when transmission of a message from the first ECU 10 starts, the second ECU 11 receives the first message M1, which is the initial message via the communication bus 15. The second ECU 11 having received the first message M1 in this way stores a reception time along with the identifier of the first message M1. When only one message is received, validity of the message cannot be determined. Therefore, in the case of the regular message, the second ECU 11 discards the message. The second ECU 11 may retain or may instantly use the regular message. On the other hand, in the case of the continuous messages, the data transmission is not completed unless all of the messages are received. Therefore, the message is preferably retained and stored); and
receive the second message regularly from the first electronic control unit (Mabuchi, see   paragraphs [0087-0088] when the transmission interval Tc1 has passed after the transmission of the second message M2, the first ECU 10 transmits a third message M3. The third message M3 transmitted in this way is received by the second ECU 11. Then, the second ECU 11 compares the reception interval Tc2 calculated as the communication interval between the messages to the transmission interval Tc1, which is the defined communication interval. At this time, since the invalid message Mb3 is discarded, a reception time of the second message M2 is used in the calculation of a reception interval. Since a difference between the calculated reception interval Tc2 and the defined 
calculate a second feature value representing a feature of the first message received (Mabuchi, see FIG. 5 and paragraphs [0085-0086, 0090] the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated (i.e. calculate a second feature value) reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message); 
perform a comparison between (i) the first feature value stored in the second message received and (ii) the second feature value calculated, and determine whether the first message is normal based on a result of the comparison (Mabuchi, see paragraph [0018] the communication interval of the message is normally determined for each identifier granted to the content of the message, that is, each content of the message in the CAN protocol. Therefore, according to the configuration, the management or selection of the defined communication interval is configured to be performed to correspond to the content of the message. The identifier can be recognized in the CAN by a CAN controller performing the message communication process conforming to the CAN protocol. FIG. 5 and paragraphs [0084-0085, 0090-0091] further discloses the second ECU 11 determines validity of the message M2 based on the reception of the two messages. That is, the second ECU 11 calculates the reception interval Tc2 as the communication interval between the messages and compares the calculated reception interval Tc2 to the transmission interval Tc1, which is a defined communication interval. When a difference between the calculated reception interval Tc2 and the defined transmission interval Tc1 is within the error range, which is a predetermined range, the received second message M2 is determined to be a regular message. At this time, the first message M1 may be determined to be also a regular message).

transmit the first message irregularly in response to the occurrence of the predetermined event while regularly transmitting the second message,
the second electronic control unit comprising at least one second processor configured to:
 receive the first message irregularly from the first electronic control unit; 
However, Tsurumi discloses generate a first message in response to an occurrence of a predetermined event (Tsurumi, see paragraphs [0009] the anomaly detection electronic control unit being connected to the communication path, the plurality of electronic control units including a first electronic control unit that periodically transmits a first-type message including data to be monitored. …a processor, that in operation, performs operations including determining whether a first-type message received by the receiver is normal or anomalous, based on content of the first-type message, content of a second-type message last received by the receiver at the time of receiving this first-type message, and at least one of content of a first-type message received by the receiver further in the past than this first-type message, …; and a transmitter that transmits a predetermined message, in accordance with results of the determination. Paragraphs [0058-0060, 0098-0099] further discloses the value of the data to be monitored in the first-type message at the time of the change, satisfies a predetermined reference that should be satisfied when normal or should be satisfied when anomalous(i.e. abnormal or irregular));
transmit the first message irregularly in response to the occurrence of the predetermined event while regularly transmitting the second message (Tsurumi, see paragraphs  [0057-0058] The anomaly detection electronic control unit includes: a receiver that successively receives first-type messages and second-type messages from the communication path; a processor, that in operation, performs operations including determining whether a first-type message received by the receiver is normal or anomalous(abnormal or irregular), based on content of the first-type message, content of a second-type message last received by the receiver at the time of receiving this first-type message, and at least one of content of a first-type message received by the receiver further in the past than this first-type message, or content of a second-type message received by the receiver further in the past than the transmits a predetermined message, in accordance with results of the determination. … change appearing in the values of multiple data for comparison in multiple second-type messages successively transmitted over time, and the value of the data to be monitored in the first-type message at the time of the change, satisfies a predetermined reference that should be satisfied when normal or should be satisfied when anomalous. Thus, setting and using second-type messages relating to data for comparison so that the determination unit can determine whether data to be monitored is anomalous or not by using the relationship between data to be monitored and data for comparison, enables the anomaly detection electronic control unit to appropriately detect a first-type message, where an attacker has made the content of data to be monitored to be unauthorized content and has caused this to flow onto the network, as being anomalous),
the second electronic control unit comprising at least one second processor configured to:
 receive the first message irregularly from the first electronic control unit (Tsurumi, see paragraphs  [0057-0058] The anomaly detection electronic control unit includes: a receiver that successively receives first-type messages and second-type messages from the communication path; a processor, that in operation, performs operations including determining whether a first-type message received by the receiver is normal or anomalous(abnormal or irregular), based on content of the first-type message, content of a second-type message last received by the receiver at the time of receiving this first-type message. Paragraph [0069] further discloses when data to be monitored in a first-type message is being received by the receiver, the determining may be performed before the final bit of the first-type message is received, and in a case where determination is made that the first-type message is anomalous(irregular)); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Mabuchi’s teaching with the teaching of Tsurumi  to provide electronically controlled unit of vehicle-mounted network system to determines irregularity of received message based on comparison of detected communication interval of received message and in response to an occurrence of a predetermined event. In doing so, the improper message flowed in a network can be 

With respect to claim 19, Mabuchi-Tsurumi teaches the message monitoring system, 
wherein the first processor is further configured to generate the first message regularly as well as generating the first message in response to the occurrence of a predetermined event (Tsurumi, see paragraphs [0076] the value of the data to be monitored in the first-type message at the time of the change, satisfies a predetermined reference that should be satisfied when normal. Also, see paragraphs [0133-0134, 0199, 0219]).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (US 2014/0328352 hereinafter Mabuchi) in view of Galula et al. (US20160381066 hereafter Galula).

With respect to claim 20, Mabuchi teaches a message monitoring system, yet fails to explicitly disclose wherein the first message generation unit is configured to generate the first message in response to a predetermined event, the predetermined event including one of an operation of a brake, an operation of a shift lever, a speed of the vehicle exceeding a predetermined vehicle speed threshold, or a number of engine revolutions exceeding a predetermined engine revolution threshold.
However, Galula discloses wherein the first message generation unit is configured to generate the first message in response to a predetermined event, the predetermined event including one of an operation of a brake, an operation of a shift lever, a speed of the vehicle exceeding a predetermined vehicle speed threshold, or a number of engine revolutions exceeding a predetermined engine revolution threshold (Galula, see paragraphs [0058, 0076, 0144, 0152, 0163-0164] determining that an event or message requires only reporting or advising may be based on a number of events or messages, e.g., a specific set or sequence of messages. For example, referring to the braking,  if, following a message that indicates (and an event related to) the brakes were suddenly hit, an immediate message informing the SEU that the speed decreased by at least a threshold amount and/or by at least a threshold rate (e.g., the speed of the vehicle changed from 55 mph to 20 mph in two seconds) then the 
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Mabuchi’s teaching with the teaching of Galula to provide the system for monitoring communications traffic over portions of a control area network by security enforcement units (SEUs) to which the SEUs are connected to detect the anomalous messages that propagate over the network, thus providing and maintaining integrity or security of the network in a face of malfunctions, errors or cyber-attacks, and hence increasing or improving efficiency and accuracy by ignoring the message., where the combination of elements according to known methods would yield a predictable result (Galula see paragraphs [0146-0147]).

With respect to claim 21, Mabuchi-Galula teaches a message monitoring system, wherein the feature of the first message corresponds to content of data stored in the first message and the first feature value corresponds to one of a message length of the first message (Mabuchi, see paragraph [0049] the data length of the data based on detection values of the various sensors is a data length falling in one data frame in many cases. Normally, transmission of the data is completed through communication of one message, but the message is transmitted periodically at detection intervals of a sensor. For the illustrative purposes, in the present embodiment, as for one message, a message which is transmitted periodically when communication is completed with the message is referred to as a periodic message. The data length of the data based on the information from the information system device is longer than a data length falling in one data frame. The information is divided into a plurality of pieces of data and a plurality of data frames storing the divided pieces of data are continuously communicated in sequence at predetermined intervals as messages. For the illustrative purposes, in the present embodiment, the messages continuously transmitting the divided pieces of data in sequence at the predetermined intervals are referred to as continuous messages. That is, the data transmission by the continuous messages is completed when all of the messages storing the plurality of divided pieces of data are communicated).

With respect to claim 22, Mabuchi-Galula teaches a message monitoring system, wherein the feature the feature of the first message corresponds to a data communication parameter of the first message and the first feature value corresponds to one of a message transmission interval of the first message and a message transmission count of the first message (Mabuchi, see paragraphs [0082, 0084-0088] operation of the communication system will be described with reference to FIGS. 5 and 6. A transmission interval Tc1 corresponding to the defined communication interval is set in the first and second ECUs 10 and 11, and the second ECU 11 is configured to calculate a reception interval Tc2 as the communication interval calculated from the received message. Further, a first message M1 and a second message M2 are messages in which the same identifier is set. The first ECU 10 having transmitted the first message M1 waits for transmission of the subsequent second message M2 only for the transmission interval Tc1, which corresponds to the communication interval defined for the first message M1, and then transmits the second message M2 when the transmission interval Tc1 has passed).

With respect to claim 23, Mabuchi-Galula teaches a message monitoring system, wherein:  the first feature value is calculated to correspond to a number of times the transmission unit transmits the first message; and the second feature value is calculated to correspond to a number of times the reception unit receives the first message (Mabuchi, see paragraphs [0109] substantially the same message may be transmitted a plurality of times, or communication by different messages may be all temporarily stopped and messages may be transmitted such that program data or the like for reprogramming is continuously sent using a lot of data frames. That is, when a message is communicated a plurality of times by the same identifier irrespective of communication data included in the message, the validity of the message can be determined by the communication system. Thus, it is possible to improve the convenience of the communication system and to improve the applicability).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



03/09/2021
 
/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        /YVES DALENCOURT/Primary Examiner, Art Unit 2457